     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK

                                                        :
      VITCOM, LLC,                                      :
                                                        :
                                     Plaintiff,         :
                                                        :          19cv2842
                     -against-                          :
                                                        :          DISCOVERY ORDER
      MCI COMMUNICATIONS SERVICES,                      :
      INC., VERIZON SERVICES CORP., and                 :
      VERIZON SELECT SERVICES INC.,                     :
                                                        :
                                     Defendants.        :
                                                        :

     WILLIAM H. PAULEY III, Senior United States District Judge:

                    On November 13, 2019, the parties filed a joint letter with this Court describing

     several discovery disputes (ECF No. 21). Specifically, these disputes concern the adequacy of

     Vitcom’s responses to Defendants’ requests for admission (“RFAs”) and interrogatories. This

     Court addresses each dispute below.

I.          RFA No. 2 and Interrogatory No. 11

                    In the November 13 letter, Vitcom represents that it lacks any knowledge about

     the information sought in RFA No. 2—that is, whether Vitcom billed Defendants for auto-dialed,

     toll-free telephone traffic. Vitcom’s representation is inconsistent with its actual responses to

     RFA No. 2 and Interrogatory No. 11. There, Vitcom explicitly “denie[d] that it knowingly or

     even recklessly or negligently billed for” the auto-dialed traffic. (ECF No. 21-1; ECF No. 21-2.)

     Accordingly, by November 22, 2019, Vitcom shall amend its response to RFA No. 2—along

     with its accompanying answer to Interrogatory 11—to remedy the discrepancy. If Vitcom’s

     amended response to RFA No. 2 states that Vitcom lacks knowledge about whether it billed

     Defendants for the auto-dialed traffic, Vitcom’s amended answer to Interrogatory No. 11 shall
       explain why Vitcom does not possess that information. If Vitcom reiterates the blanket denial

       from its original response to RFA No. 2, its amended answer to Interrogatory No. 11 must

       provide a factual basis for that denial.

 II.          RFA No. 1 and Interrogatory No. 11

                      Similarly, the portion of Vitcom’s answer to Interrogatory No. 11 concerning

       RFA No. 1 is insufficient. Indeed, Vitcom’s answer does not offer any basis for its denial of

       RFA No. 1. Instead, the answer merely states that “a portion of the charges [Vitcom] billed were

       in connection with phone calls which were originated by non-VoIP providers.” (ECF No. 21-4.)

       Absent from Vitcom’s response, however, is any explanation as to how Vitcom arrived at that

       conclusion. In the November 13 letter, Vitcom seeks to validate its position by arguing that

       depositions are “a more efficient manner” to obtain the information sought by RFA No 1. This

       argument is baseless. Accordingly, Vitcom shall amend the portion of its Interrogatory No. 11

       answer concerning RFA No. 1 by November 22, 2019.

III.          Interrogatory No. 4

                      Vitcom’s answer to Interrogatory No. 4 is also inadequate. Indeed, in the

       November 13 letter, Vitcom acknowledges that it has access to at least some of the information

       sought by the interrogatory. And Vitcom’s representation that “most traffic from its customers”

       came from a “portal switch” that was allegedly hacked in April 2019 does not excuse Vitcom

       from searching for responsive information still within its possession. (ECF No. 21-2 (emphasis

       added).) For the same reason, this Court rejects Vitcom’s excuse that it need not review certain

       servers because they “may contain switch data . . . only relat[ing] to a portion of its customers.”

       Accordingly, Vitcom shall amend its response to Interrogatory No. 4 by November 22, 2019.

       Dated: November 18, 2019
              New York, New York                              SO ORDERED:

                                                        -2-
